Citation Nr: 1032553	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-25 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran, M.C., and P.C.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In July 2010, the Veteran testified at a video conference hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons explained below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
for entitlement to service connection for PTSD.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended as 
follows.  If a stressor claimed by a veteran is related to that 
veteran's fear of hostile military or terrorist activity, and a 
VA psychiatrist or psychologist (or a psychiatrist or 
psychologist with whom VA has contracted) confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of that veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  "[F]ear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  See 75 
Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 
2010).  

The Veteran contends that he currently suffers from PTSD as a 
result of his stressful military experiences while serving in 
Korea for approximately nine months with the 7th Infantry 
Division 48th Field Artillery Battalion.  Specifically, the 
Veteran has alleged that when he was serving in Korea, he fired 
at and received fire from the enemy (which he characterized as 
combat participation), witnessed others being killed, and saw a 
lot of dead bodies.  On his July 2009 VA Form 9, the Veteran 
stated that as an artillery man in service, he was "constantly 
being attempted to be killed by the enemy."  On his stressor 
questionnaire, he reported the incidents occurred between 1950 
and 1951.  However, when relating his stressors to counselors at 
the Vet Center, he indicated that he served in Japan from 1948 to 
1951 and went to Korea in April or May 1951.  He stated he served 
in Korea for 9 1/2 months, leaving in March 1952.

The Veteran's July 1948 service entrance examination report and 
April 1952 service separation examination report are both 
negative for any psychiatric abnormalities.  His DD Form 214 
reflects that his military occupational specialty (MOS) was as a 
cannoneer, but does not show that he received any medals 
indicative of combat service.  The Board notes that all other 
service records for the Veteran have been shown to be fire-
related.  The Board is mindful that, in a case such as this where 
service records are unavailable, VA has a heightened obligation 
to assist the Veteran in the development of his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992).

Following his discharge from service, the Veteran was first 
diagnosed with PTSD at an October 2006 Vet Center psychiatric 
evaluation.  During a December 2006 VA mental health 
consultation, a VA physician opined that the Veteran had been 
afflicted for many years with the well known "combat fatigue" 
but had not been treated.  VA treatment records dated from March 
2007 through February 2010 list "PTSD - related to Korea" as 
one of the Veteran's problems.  During a February 2010 mental 
health consultation, the Veteran referred to his service in Korea 
as being a "life threatening situation," and a VA physician 
assistant assessed the Veteran with chronic severe PTSD related 
to Korea.

The Veteran's claim has not been evaluated under the newly 
revised 38 C.F.R. § 3.304(f), nor has a VA examination been 
conducted.  On remand, the Veteran should be afforded a 
psychiatric examination by a VA psychiatrist or psychologist (or 
a psychiatrist or psychologist with whom VA has contracted) to 
determine whether the Veteran's claimed military stressors are 
adequate to support a diagnosis of PTSD and whether his current 
symptoms are related to those stressors.

Relevant ongoing medical records should also be obtained, to 
include VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain current VA treatment records 
from the Vet Center (since June 2008) and 
VA Medical Center (since February 2010) in 
Beckley, West Virginia.

2.  Schedule the Veteran for a VA 
psychiatric examination by a psychiatrist 
or psychologist to determine whether the 
Veteran suffers from PTSD in accordance 
with the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-
IV), and if so, whether such disorder is 
related to his claimed military stressors.  
The claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or studies 
deemed necessary should be conducted, and 
the results should be reported in detail.  
A complete rationale for all opinions 
expressed should be provided.  
Specifically, the examiner should determine 
whether the Veteran's claimed military 
stressors are adequate to support a 
diagnosis of PTSD and whether his current 
symptoms are related to those stressors.

3.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed, to include 
consideration of the amended version of 38 
C.F.R. § 3.304(f) (see 75 Fed. Reg. 39843 
(July 13, 2010) and 75 Fed. Reg. 41092 
(July 15, 2010)).  If the benefit sought on 
appeal remains denied, then the Veteran and 
his representative should be furnished with 
a supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

